GALBREATH, Judge
(concurring).
I concur in the disposition of this appeal but believe it would have been more easily understood if the parties or the court below had spelled out that the victim in the murder case was one Richard Bragg, a person separate and distinct from the victim in the companion robbery case, Palmer Cook, Jr. This we may only do by taking judicial notice of the entire record in the original cases, since the record in this case as it appears before us fails to specify just who the murder victim was, although by clear inference, as pointed out by Judge Oliver, the murdered man had to be someone other than the victim in the robbery case who was a witness.